If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



JEFFREY SCOTT BOSMA,                                              UNPUBLISHED
                                                                  June 13, 2019
              Plaintiff-Appellant,

v                                                                 No. 344732
                                                                  Genesee Circuit Court
ACE AMERICAN INSURANCE COMPANY,                                   LC No. 18-110888-NO

              Defendant-Appellee,
and

SNELLING STAFFING SERVICES,

              Defendant.


Before: METER, P.J., and JANSEN and M. J. KELLY, JJ.

PER CURIAM.

        Plaintiff, Jeffrey Bosma, appeals as of right the trial court order granting summary
disposition in favor of defendants Ace American Insurance Company and Snelling Staffing
Services. Because there are no errors, we affirm.

                                      I. BASIC FACTS

        In 2011, Bosma was employed by Snelling Staffing Services. According to the
complaint, on March 1, 2011, Bosma “suffered a lower back injury” at work while he was
feeding stock into the “anilox rollers or press” on Line 125. Bosma contends that the
“automation of [his] work station was not functioning correctly,” which “caused the awkward
bodily [sic] position that created the production movement which caused my lower back and left
hip injury”.

        In response to the complaint, defendants filed a motion for summary disposition under
MCR 2.116(C)(6), asserting that Bosma’s claim should be dismissed because the same parties
had litigated the same claim before the Workers’ Compensation Board of Magistrates, which,
after a trial, found that Bosma did not sustain a work-related injury on March 1, 2011.
Defendants also attached documentation showing that Bosma appealed the magistrate’s decision


                                              -1-
to the Michigan Compensation Appellate Commission, which affirmed the magistrate’s decision.
Finally, defendants also directed the trial court to the fact that Bosma filed a complaint in federal
district court alleging that he was injured at work on March 1, 2011. The federal court dismissed
Bosma’s complaint after it determined that it lacked subject-matter jurisdiction because the
Michigan Worker’s Disability Compensation Act, MCL 418.101 et seq., was Bosma’s exclusive
remedy against his employer for his alleged work-related injury. In doing so, the federal court
recognized that the issue had already been litigated before the magistrate and an appeal had been
taken before the Michigan Compensation Appellate Commission.

        Bosma did not file a response to defendants’ motion for summary disposition and at oral
argument Bosma declined the court’s invitation to argue against the motion. The trial court
granted defendants’ motion for summary disposition, explaining that it did “not see a cause of
action that this Court can rule on”. The court elaborated:

       Your case has been—it has already been ruled on. You—your—the worker’s
       comp was your exclusive remedy and it was dismissed at a couple of different
       levels; at the Worker’s Compensation Board of Magistrates and then the
       Appellate Commission, I do have that. It also appears that you filed a—an action
       in Federal Court based on the same facts and that was also dismissed earlier this
       year. This case has been decided by multiple courts and the—this Court has—just
       cannot grant you any relief. It’s already been decided. The issue—your issues
       have already been decided.

This appeal follows.

                                 II. SUMMARY DISPOSITION

                                  A. STANDARD OF REVIEW

        Bosma challenges the trial court’s order granting summary disposition. We review de
novo a trial court’s decision on a motion for summary disposition. Barnard Mfg Co, Inc v Gates
Performance Engineering, Inc, 285 Mich. App. 362, 369; 775 NW2d 618 (2009). Defendants
moved for summary disposition under MCR 2.116(C)(6). Under MCR 2.116(C)(6) summary
disposition should be granted where “[a]nother action has been initiated between the same
parties involving the same claim.” The “purpose of the rule is to preclude repetitive and
harassing re-litigation of the same matter already at issue in pending litigation.” Fast Air, Inc v
Knight, 235 Mich. App. 541, 545-546; 599 NW2d 489 (1999). As a result, “MCR 2.116(C)(6)
does not operate where another suit between the same parties involving the same claims is no
longer pending at the time the motion is decided.” Id. at 545. Here, because the earlier actions
were no longer pending, summary disposition was not appropriate under MCR 2.116(C)(6).




                                                -2-
        The trial court, however, did not state that it was granting summary disposition under
MCR 2.116(C)(6). Instead, the court stated that it did not see a “cause of action” because relief
under the WDCA was Bosma’s exclusive remedy and his claim for worker’s compensation
benefits had been dismissed after a trial. Accordingly, it appears that the court granted summary
disposition under MCR 2.116(C)(8) (failure to state a claim) and MCR 2.116(C)(7) (res
judicata).1 “A motion under MCR 2.116(C)(8) tests the legal sufficiency of the complaint” and
“[a]ll well-pleaded factual allegations are accepted as true and construed in a light most
favorable to the nonmovant.” Maiden v Rozwood, 461 Mich. 109, 119; 597 NW2d 817 (1999).
“When deciding a motion brought under this section, a court considers only the pleadings.” Id.
at 119-120. The motion may be granted only when the claims alleged are “so clearly
unenforceable as a matter of law that no factual development could possibly justify recovery.”
Id. at 119 (quotation marks and citation omitted). Furthermore, res judicata is a proper basis for
granting summary disposition under MCR 2.116(C)(7). See Garrett v Washington, 314 Mich
App 436, 441; 886 NW2d 762 (2016). “In determining whether summary disposition under
MCR 2.116(C)(7) is appropriate, a court considers all documentary evidence submitted by the
parties, accepting as true the contents of the complaint unless affidavits or other appropriate
documents specifically contradict them.” Id. at 441 (quotation marks and citation omitted).
“The issue whether the doctrine of res judicata bars a subsequent lawsuit constitutes a question
of law that this Court likewise reviews de novo on appeal.” RDM Holdings, LTD v Continental
Plastics Co, 281 Mich. App. 678, 686; 762 NW2d 529 (2008).

                                         B. ANALYSIS

         Summary disposition was appropriate under MCR 2.116(C)(8) because Bosma failed to
state a claim upon which relief could be granted. An employee’s sole remedy against an
employer for any injury sustained while on the job is provided under the WDCA, except for
injuries arising from an employer’s intentional tort. Gray v Morley, 460 Mich. 738, 741; 596
NW2d 922 (1999); see also MCL 418.131(1) (“The right to the recovery of benefits as provided
in this act shall be the employee’s exclusive remedy against the employer for a personal injury or
occupational disease.”). MCL 418.131(1) provides that an intentional tort “shall exist only when
an employee is injured as a result of a deliberate act of the employer and the employer
specifically intended an injury.” Bosma’s complaint only asserts that he was injured at work
because the layout of his workspace forced him to move in a manner causing a lower back and
left hip injury. He does not allege, however, that his employer committed an intentional tort, and
he refers to no deliberate acts of his employer or any facts showing that his employer specifically
intended an injury. Therefore, because Bosma’s complaint only provides that he was injured at
work while performing a job for his employer, Bosma is barred from bringing this suit in the
circuit court by the exclusive-remedy provision in the WDCA. See MCL 418.131. The trial
court, consequently, did not err by granting summary disposition under MCR 2.116(C)(8).


1
  Even if the court intended to grant summary disposition under MCR 2.116(C)(6), “ ‘[a] trial
court’s ruling may be upheld on appeal where the right result issued, albeit for the wrong
reason.’ ” Southfield Ed Ass’n v Bd of Ed of Southfield Pub Sch, 320 Mich. App. 353, 374; 909
NW2d 1 (2017), quoting Gleason v Dep’t of Transp, 256 Mich. App. 1, 3; 662 NW2d 822 (2003).


                                                -3-
         Moreover, Bosma’s claim is also barred by res judicata. “The doctrine of res judicata is
employed to prevent multiple suits litigating the same cause of action.” Adair v State, 470 Mich.
105, 121; 680 NW2d 386 (2004). To prove that a suit is barred on res judicata grounds, the
following is required: “(1) the prior action was decided on the merits, (2) both actions involve
the same parties or their privies, and (3) the matter in the second case was, or could have been,
resolved in the first.” Id. All the parties to this action were parties to the original action before
the Workers’ Compensation Board of Magistrates, and it is plain that the original action—
decided after a trial—was decided on the merits. Moreover, the issue resolved in the original
action was whether Bosma sustained a work-related injury on March 1, 2011 or March 8, 2011.
The magistrate found that, based on the evidence presented, he did not. Again, in his complaint
in this action, Bosma asserted he was injured at work on March 1, 2011. Thus, under the facts of
this case, the doctrine of res judicata bars Bosma’s claim, and the trial court did not err by
granting summary disposition. See MCR 2.116(C)(7).

        On appeal, Bosma argues that the trial court erred by granting summary disposition on
the ground that his complaint was “frivolous.” The court did state that Bosma’s complaint was
“truly . . . frivolous,” but it did not grant summary disposition on that basis. Instead, as
explained above, the court granted it based on Bosma’s failure to state a claim and based on the
fact that the matter had been decided on the merits in a prior suit involving the same parties. The
court’s comment that Bosma’s suit was frivolous was limited to its discussion regarding
sanctions under MCL 600.2591 (allowing sanctions for a frivolous claim or defense in a civil
action). No sanctions were imposed. Thus, because the trial court did not dismiss Bosma’s
complaint as “frivolous,” there is no merit to this allegation of error.

       Bosma also contends that the trial court clearly erred by concluding that he “lacked the
capacity to sue.” Nothing in the court’s opinion, however, indicates that it found Bosma lacked
the capacity to sue. Therefore, this claim of error is without merit.

        Finally, Bosma asserts that there was not sufficient evidence presented to dismiss his
claim. Yet, as noted above, defendants attached documentary evidence showing that Bosma’s
claim was barred by the doctrine of res judicata, and Bosma failed to state a claim upon which
relief could be granted. Consequently, on the record before the trial court, there was a sufficient
basis to grant summary disposition under MCR 2.116(C)(7) and (C)(8).

       Affirmed. Defendants may tax costs. MCR 7.219(A).

                                                              /s/ /Patrick M. Meter
                                                              /s/ Kathleen Jansen
                                                              /s/ Michael J. Kelly




                                                -4-